DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-12, 15-25, 27-29 and 67-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieseke (US6190432) in view of Murphy (US5820645). 
Claims 8, 9, and 73Gieseke in view of Murphy further in view of Senkfor (US20080160318).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieseke in view of Murphy further in view of Gillingham (US5820646).

Rejection in view of Gieseke and Murphy
Referring to claim 1, Gieseke teaches a filter element, comprising: a filter media pack including an outer surface, the outer surface extending between a first flow face and a second flow face (figure 2 shows a fluted filter media pack); and a frame bonded to the filter by a bonding material (column 5 lines 15-24 teaches that the outer layer is wrapped with a periphery layer having a plastic with an adhesive on one side. In this case the frame is the periphery layer plastic and the bonding material is the adhesive).  
Gieseke does not explicitly teach a polymeric coating applied to the outer surface of the filter media pack, wherein the polymeric coating is not a molded structure.
Murphy teaches in column 3 lines 32-59 applying a resin coating to a filter to impart stiffness and to help control air permeability. Murphy teaches using conventional coating techniques such as spraying and roll coating to apply the resin coating. 
It would have been obvious to one of ordinary skill in the art to have a polymeric coating that is not a molded structure applied to the outer surface of a filter media pack of Gieseke as taught by Murphy, as Murphy teaches the benefit of being able to impart stiffness and helping control air permeability.
Referring to claim 2, Gieseke and Murphy do not explicitly teach the polymeric coating surface roughness is between 50 and 10000 micro inches.
It would have been obvious to one of ordinary skill in the art to have an optimal surface roughness as Murphy teaches imparting stiffness to the filter to help control air permeability.
Referring to claim 3, Gieseke and Murphy do not explicitly teach the polymeric coating penetrates the filter media pack to a depth of at least 9000 micro inches.
It would have been obvious to one of ordinary skill in the art to use an optimal depth or thickness of the coating, as the thickness impacts how porous the coating is depending on the material being filtered through the filter.
Referring to claims 4 and 5, Murphy teaches the polymeric coating comprises a spray coating layer or roll coating layer (column 3 lines 32-59 
Referring to claim 6, Gieseke and Murphy do not explicitly teach the polymeric coating has a Shore A Durometer hardness of between about 60 and about 95.
It would have been obvious to one of ordinary skill in the art to use a material with an optimal hardness since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Referring to claim 7, Gieseke and Murphy do not explicitly teach the coating is comprised of at least two layers.  
It would have been obvious to one of ordinary skill to apply multiple layers since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case having multiple layers can help further improve stiffness or help control air permeability.
Referring to claim 10, Gieseke teaches in figures 2 and 3 the filter media pack is constructed of a filter media and comprises a fluted filter 
Referring to claim 11, Gieseke teaches a span from the first flow face to the second flow face is at least 8 centimeters (column 12 lines 50-58 teaches that the axial length of the filter media 100 is about 8 cm).
If it does not teach this, having an optimally sized filter would be obvious to one of ordinary skill as it would have to fit the location or purpose of the filter. 
Referring to claim 12, Gieseke and Murphy teaches the fluted filter media filter pack is a wound pack having an annular shape (Gieseke figure 2), a leading edge of the wound pack being in a radial center of a pack and a trailing edge of the wound pack being along the outer surface forming a step, the polymeric coating filling in and sealing the step and preventing unfiltered fluid flow leakage from the first flow face to the second flow face, without any additional materials applied along the step between the polymeric coating and the fluted filter media filter pack (Gieseke teaches in column 4 lines 25-56 that the filter media is wound or rolled into this shape 
Referring to claim 15, Gieseke and Murphy teaches the filter media pack first flow face and the second flow face are free of the polymeric coating. Since Murphy teaches the ability to control permeability with the coating and Gieseke wants the air to flow through only the first and second flow faces, it would be obvious to not have anything that could inhibit the air covering the flow faces.    
Referring to claim 16, Gieseke and Murphy do not explicitly state the polymeric coating has been applied to at least 25% of a surface area of the outer surface between the first and second flow faces, however it would be obvious to one of ordinary skill to cover an optimal surface area of the outer surface that needs to be stiffened or controlled so that the air is not allowed to flow out between the first and second flow faces.
Referring to claim 17
Referring to claim 18, this limitation appears to be property of the apparatus itself. The filter media pack maintaining its volume during a storage period after the polymeric coating has been applied, the polymeric coating restraining the media pack from expanding and limiting any expansion in perimeter of the outer surface to less than 5%, when subjected to 100% humidity for a period of 48 hours does not impart any structure to the apparatus.
Referring to claim 19, Gieseke teaches in figures10 and 12 a border gasket having housing sealing surface, the border gasket secured to the polymeric coating in surrounding relation to the filter media pack (column 10 lines 29-57 teaches filter pack 450 includes a sealing system 460 that has a frame 605 and a seal member 650. This frame can be secured to filter 470 by adhesive. It can be seen in figure 10 that the frame surrounds the filter pack 470).  
Referring to claim 20, Gieseke teaches the border gasket is molded in place (column 11 lines 1-5 teaches the truss is molded as a single piece). Referring to the limitation of the border gasket being integrally bonded, it would be obvious to one of ordinary skill in the art to combine the two pieces as the frame is used in order to help provide structural rigidity (column 10 lines 59-66) and it has been held that forming in one piece an Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Referring to claim 21, Gieseke teaches the border gasket is formed from a seal material being of a compatible bonding material to the polymeric coating and comprising at least one of polyurethane, urethane, and silicone (Gieseke teaches there is a compressible seal member 650 in column 11 line 35-44. Gieseke teaches in column 14 lines 19-31 that the compressible seal member can be urethane.)   
Referring to claim 22, Murphy teaches the polymeric coating is impermeable to air and moisture (column 3 lines 32-59 applying a resin coating to a filter to impart stiffness and to help control air permeability). 
Referring to claims 23 and 24, the specific filter media pack properties do not impart any structure to the device and are merely a part of choosing a preferred material. It would have been obvious to one of ordinary skill to select a proper filter with specific properties depending on the use and location, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 
Referring to claim 25, Gieseke teaches in figure 3 said filter media forms the outer surface of the filter media pack (the filter media is wound up and therefore would be the outer surface of the media pack).   
Referring to claim 27, Gieseke and Murphy teach the polymeric coating provides a complete surrounding seal between the filter media pack and either or both of: a housing gasket or the frame, the frame being a metal or plastic preformed component part. Murphy teaches that the coating is applied to the filter (column 3 lines 32-59) and Gieseke teaches that there is a plastic outer layer with adhesive on one side that is formed with the filter (column 5 lines 15-24).
Referring to claim 28, Gieseke teaches the frame is a metal or plastic preformed component part (column 3 lines 32-59 teaches this is plastic).
Referring to claim 29, Gieseke and Murphy do not explicitly teach the polymeric coating has an average thickness of between 0.005 and 0.100 in.  
It would have been obvious to one of ordinary skill in the art to use an optimal thickness of the coating, as the thickness impacts how porous the coating is depending on the material being filtered through the filter as well as how much support the coating gives.
Referring to claim 67, Gieseke teaches in figures 10 and 12 a housing seal bonded to the polymeric coating and extending radially outward therefrom (column 10 lines 29-57 teaches filter pack 450 includes a sealing system 460 that has a frame 605 and a seal member 650. This frame can be secured to filter 470 by adhesive. It can be seen in figure 10 that the frame surrounds the filter pack 470 and extends outward).  
Referring to claim 68, Gieseke teaches the housing seal is molded (column 11 lines 1-5 teaches the truss is molded as a single piece). Referring to the limitation of the housing seal molded to the polymeric coating, it would be obvious to one of ordinary skill in the art to combine the two pieces as the frame is used in order to help provide structural rigidity (column 10 lines 59-66) and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Referring to claim 69
Referring to claim 70, Gieseke teaches the frame is in surrounding relationship of the polymeric coating and extends radially outward therefrom (column 5 lines 15-24 teaches that the outer layer is wrapped with a periphery layer having a plastic with an adhesive on one side. Therefore the periphery layer extends outward from the filter).
Referring to claim 71 Gieseke teaches no part of the frame extends over the first flow face and no part of the frame extends over the second flow face (see figure 11, the periphery layer would only be over the side and therefore not over the first or second flow face, the layer is taught to be non porous in column 5 lines 15-24 therefore would not work over the flow faces).
Referring to claim 72, Gieseke teaches the filter media pack is non- pleated in a form of a fluted filter media filter pack (figure 2).Rejection in view of Gieseke, Murphy, and Senkfor
Referring to claims 8 and 9, Gieseke and Murphy do not explicitly teach the polymeric coating comprises a polyurea material.
Senkfor teaches in [0003] that coating compositions of polyureas are known in various industries and teaches in [0106] that the coating 
It would have been obvious to one of ordinary skill to use a polyurea material as taught by Senkfor as the coating of Gieseke and Murphy, as Senkfor teaches polyurea has various beneficial properties and is a well-known coating used to help enforce structural integrity (similar to how the coating of Murphy is used to help control stiffness).
Referring to claim 73, Gieseke and Murphy teach that the bonding material comprises polyurethane, urethane, or silicone (Gieseke teaches that the plastic has an adhesive, which acts as the bonding material. Adhesives can be polyurethane or urethane.).
Gieseke and Murphy do not explicitly teach the polymeric coating comprises a polyurea material. Senkfor teaches in [0003] that coating compositions of polyureas are known in various industries and teaches in [0106] that the coating compositions are used to impart useful properties to the substrate such as structural integrity. 
It would have been obvious to one of ordinary skill to use a polyurea material as taught by Senkfor as the coating of Gieseke and Murphy, as Senkfor teaches polyurea has various beneficial properties and is a well-known coating used to help enforce structural integrity (similar to how the Rejection in view of Gieseke, Murphy, and Gillingham
Referring to claims 13 and 14, Gieseke and Murphy do not explicitly teach that the filter element is a pleated filter. 
Gillingham teaches in figures 24-26 and column 1 lines 10-40 that pleated filter media is known in the art and also has problems involving structural support.
It would have been obvious to one of ordinary skill in the art to apply the coating of Murphy to a pleated filter such as Gillingham, as Gillingham teaches that pleated filters are well known in the art (similar to that of the wound filter in figure 24 of Gillingham in relation to Gieseke). Regarding the location of the coating, as the flow must go through the top and bottom of figure 26 of Gillingham, that coating would naturally go on the sides of the device as otherwise it would impact the flow faces.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        01/21/2022